DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2021, 2/4/2020, 9/17/2019, 9/11/2019 and 9/4/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the term of “a disturbance compensation part driving the lens module in a first direction and a second direction perpendicular to an optical axis” (line 3-4) is vague and renders the claims indefinite. The term appears to define “a second direction perpendicular to an optical axis”, and no limitations on the first direction. So the first direction become undefined. Following current specification disclosure, do applicant mean “a disturbance compensation part driving the lens module in a first direction and a second direction both perpendicular to an optical axis”?

Claims 2-13 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

    	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
	Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent 10444530. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US patent 10444530 include the structure and numerical conditions of claims 1-13 of this application. It would have been obvious to one of ordinary skill in the art before the time of filing to provide the structure and numerical conditions of claims 1-19 of US patent 10444530, since they include the structure and numerical conditions of claims 1-13 of this application. 
 	Claims 1 and 14 of US patent 10444530 teaches the subject matters of claim 1 of instant invention, wherein the disturbance compensation part comprises a first magnet, a first coil, a second magnet and a second coil. Claims 2-13 of US patent 10444530 teaches same subject matters as that of claims 2-13 of instant invention. Also claims 15 and 16 of US patent 10444530 teaches the subject matters claim 1 of instant invention. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Hwang et al (US 20140160311) (hereinafter Hwang ’311).

Regarding Claim 1, Hwang ’311 teaches a camera module (abstract; figs. 1 and 2) comprising:
 
a first frame accommodating a lens module (fig. 1, 100--lens, 110-lens barrel; fig. 2, 110, 120, 140); and



wherein the disturbance compensation part comprises a first magnet (fig. 2, 222) and a second magnet (fig. 2, 262) attached to the lens module (fig. 2, 110, 120, 140), a first coil opposing the first magnet in the first direction (fig. 2, 226) and a second coil opposing the second magnet in the second direction (fig. 2, 266; fig. 6 showing that 226 has surfaces opposing surfaces of 222 in the first direction, and 266 has surfaces opposing surfaces of 262 in the second direction);

wherein a yoke part (fig. 2, 192, 194 or 196) is provided in the first frame (fig. 2, 110, 120, 140) to allow magnetic attraction to act between the yoke part and the first and second magnet in an optical axis direction (fig. 2, 222, 192; ¶[0080], line 1-5, The first yoke 192 is provided in the first base 140, and is disposed in a position facing the first image stabilization magnet 222. The first yoke 192 and the first image stabilization magnet 222 are magnetically attracted to each other; --the magnetic attraction comprising attraction in optical axis direction, z direction), and 

wherein the first frame is configured to be movable in the optical axis direction together with the lens module (fig. 4, 140, 120, Fz; ¶[0046], line 1-7, the first base 140 itself moves in the optical axis direction (Z-axis direction) along with the lens holder 120 when adjusting the focus).

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 20150049209) (hereinafter Hwang ’209) in the view of Hwang et al (US 20140160311) (hereinafter Hwang ’311).

Regarding Claim 1, Hwang ’209 teaches a camera module (abstract; fig. 2) comprising: 

a first frame accommodating a lens module (fig, 1 and fig. 2, 210- first frame, 10-lens barrel); and 

a disturbance compensation part driving the lens module in a first direction and a second direction perpendicular to an optical axis (fig. 2, 100, 200, x, y, z(optical axis) directions; fig. 3, 200, 210, 220, 230, 240; ¶[0106], line 1-10, In the above-described embodiment, the first sub-moving frame 230 is moved in the first direction (x-axis direction), and the second sub-moving frame 240 is moved in the second direction (y-axis direction), but the embodiments are not limited thereto.  For example, in contrast to the above-described embodiment, the first sub-moving frame 230 (--comprising 231) 

wherein the disturbance compensation part (fig. 2, 100, 200) comprises a first magnet (fig. 3, 231) and a second magnet attached to the lens module (fig, 2 and fig. 3, 241a/241b), a first coil (fig, 2 and fig. 3, 120) opposing the first magnet in the first direction (fig. 3, 231, y direction)  and a second coil (fig, 2 and fig. 3, 130a/130b) opposing the second magnet in the second direction (fig, 2 and fig. 3, 241a/241b, x direction), 

wherein a yoke part (fig. 3, 215) is provided in the first frame (fig. 3, 210) to allow magnetic attraction to act between the yoke part and magnets (¶[0046], line 1-12, a yoke 215 for preventing detachment of the second moving frame 220 therefrom may be included; page 9, claim 19, line 1-4,  wherein the first moving frame comprises a yoke (fig. 3, 215) that is disposed to correspond to the third magnets (fig. 3, 241a/241b) that prevents the second moving frame from detaching therefrom), and 

wherein the first frame is configured to be movable in the optical axis direction together with the lens module (¶[0061], line 1-9, a first moving frame 210 that is movably supported by the fixed frame 100 in an optical axis direction (z-axis direction)).



However, Hwang ’311 teaches an optical adjusting apparatus (abstract; fig. 2), wherein a yoke part (fig. 2, 192, 194 or 196) is provided in the first frame (fig. 2, 110, 120, 140) to allow magnetic attraction to act between the yoke part and the first and second magnet in an optical axis direction (fig. 2, 192, 194, 222, 262; ¶[0079]-- ¶[0082], The plurality of yokes 192, 194, and 196 includes a first yoke 192, a  second yoke 194, and a third yoke 196; The first yoke 192 is provided in the first base 140, and is disposed in a position facing the first image stabilization magnet 222.  The first yoke 192 and the first image stabilization magnet 222 are magnetically attracted to each other; the second yoke 194,… the second image stabilization magnet 262, The second yoke 194 and the second image stabilization magnet 262 are magnetically attracted to each other.; third yoke 196…, --the magnetic attraction comprising attraction in optical axis direction, z direction). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera module of Hwang ’209 by the optical adjusting apparatus of Hwang ’311 for the purpose of providing of an optical adjusting apparatus in which an image stabilization function and an auto focus function are integrated, and that can accurately control a position when auto-focusing, and can thus slim down the apparatus (¶[0008], line 1-8).

Regarding Claim 2, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 1, wherein the lens module comprises a lens barrel including a lens and a second frame and a third frame accommodating the lens barrel (fig, 1 and fig. 2, 210- first frame, 10-lens barrel; fig. 3, 230- second frame, 240- third frame, as disclosed in Hwang ’209), and the first magnet and the second magnet are mounted in the third frame (fig 2, 100-lens, 110-lens barrel, 140- first frame, 160- second frame, 120- third frame, 222- first magnet, 262- second magnet; -- 222, 262 are mounted in 120, see ¶[0054] and ¶[0057], as disclosed in Hwang ’311).

Regarding Claim 3, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 2, wherein the second frame and the third frame are configured to be movable in the optical axis direction together with the first frame (fig. 2 and fig. 3, 220 (230, 240) are mounted in 210; ¶[0066], line 1-5, The first moving frame 210 is moved in the fixed frame 100 in the optical axis direction (z-axis direction), as disclosed in Hwang ’209), the second frame and the third frame are configured to be movable in the first direction within the first frame, and the third frame is configured to be movable, relative to the second frame, in the second direction within the first frame (¶[0070], line 1-5, The second moving frame 220 may include a first sub-moving frame 230 and a second sub-moving frame 240.  The first sub-moving frame 230 may be movably supported by the first moving frame 210 in the first direction (x-axis direction); ¶[0071], line 1-5, The second sub-moving frame 240 may be movably supported by the first sub-

Regarding Claim 4, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 3, wherein the first frame and the second frame are provided with a first ball bearing part therebetween, the first ball bearing part being configured to move in the first direction in a rolling motion (fig. 3, B2; ¶[0070], line 5-15, A plurality of ball bearings B2 may be disposed between the first sub-moving frame 230 and the first moving frame 210.  A guide groove 214 that guides the ball bearings B2 to move in the first direction (x-direction) may be formed in at least one of the first sub-moving frame 230 and the first moving frame 210; ¶[0021], line 1-6, A plurality of ball bearings may be disposed between the first moving frame and the second moving frame, wherein a guide groove that guides the plurality of ball bearings in the first direction or the second direction is formed in at least one of the first moving frame and the second moving frame; also see claim 11 and 12, as disclosed in Hwang ’209).

Regarding Claim 5, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 4, wherein the first frame and the second frame respectively include a first accommodation groove that accommodates the first ball bearing part (fig. 3, 214; ¶[0070], line 5-15, A plurality of ball bearings B2 may be disposed between the first sub-moving frame 230 and the first moving frame 210.  A guide groove 214 that guides the ball bearings B2 to move in the first direction (x-direction) may be formed in at least one of the first sub-moving frame 230 and the first moving frame 210.  The 

Regarding Claim 6, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 5, wherein the first accommodation groove guides the first ball bearing part to be moved in the first direction in the rolling motion and restricts a movement of the first ball bearing part in a direction perpendicular to the first direction (fig. 3, 214; ¶[0070], line 5-15, A plurality of ball bearings B2 may be disposed between the first sub-moving frame 230 and the first moving frame 210.  A guide groove 214 that guides the ball bearings B2 to move in the first direction (x-direction) may be formed in at least one of the first sub-moving frame 230 and the first moving frame 210.  The guide groove 214 is extended in the first direction (x-axis direction), as disclosed in Hwang ’209).

Regarding Claim 7, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 3, wherein the second frame and the third frame are provided with a second ball bearing part therebetween, the second ball bearing part being moved in the second direction in a rolling motion (fig. 3, B3; ¶[0071], line 5-10, A plurality of ball bearings B3 may be disposed between the second sub-moving frame 240 and the first sub-moving frame 230.  A guide groove 233 that guides the ball bearings B3 to move in the second direction (y-axis direction) may be formed in at least one of the second sub-moving frame 240 and the first sub-moving frame 230, as disclosed in Hwang ’209).



Regarding Claim 9, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 8, wherein the second accommodation groove guides the second ball bearing part to be moved in the second direction in the rolling motion and restricts a movement of the second ball bearing part in a direction perpendicular to the second direction (fig. 3, B3, 233; ¶[0071], line 5-10, A plurality of ball bearings B3 may be disposed between the second sub-moving frame 240 and the first sub-moving frame 230.  A guide groove 233 that guides the ball bearings B3 to move in the second direction (y-axis direction) may be formed in at least one of the second sub-moving frame 240 and the first sub-moving frame 230. The guide groove 233 is extended in the second direction (y-axis direction), as disclosed in Hwang ’209).

Regarding Claim 10, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 1, further comprising a housing that accommodates the first frame, wherein the first frame is configured to move, relative to the housing, in the optical axis direction (fi. 2, 100- housing, 210- first frame, as disclosed in Hwang ’209).

Regarding Claim 11, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 10, wherein the first frame and the housing are provided with a 

Regarding Claim 12, Hwang ’209 - Hwang ’311 combination teaches that the camera module of claim 10, further comprising an auto-focus driving part configured to generate driving force in the optical axis direction, wherein the auto-focus driving part comprises a third magnet attached to the first frame and a third coil disposed to face the third magnet (fig. 2, 320, 360; ¶[0066], line 1-3, The auto focusing VCM actuator unit 300 includes an auto focusing magnet 320 and an auto focusing driving unit 360; ¶[0067], line 1-10, The auto focusing magnet 320 is disposed in a side surface 146 of the first base 140.  The auto focusing magnet 320 is formed so that a neutral zone 324 thereof is orthogonal to the optical axis direction (Z-axis direction), as disclosed in Hwang ’311).



Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

 

/JIE LEI/Primary Examiner, Art Unit 2872